Citation Nr: 1721860	
Decision Date: 06/14/17    Archive Date: 06/23/17

DOCKET NO.  12-20 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 10 percent for restrictive lung disease beginning March 17, 2016.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from August 1978 to February 1984. 

This appeal is before the Board of Veterans' Appeals (Board) from an April 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  On March 17, 2016, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript is included in the claims file.  In June 2016, the Board denied a rating in excess of 10 percent for restrictive lung disease prior to March 17, 2016, and remanded the issue on appeal.


FINDING OF FACT

Beginning March 17, 2016, the Veteran's pulmonary function tests revealed decreased pulmonary function of Forced Expiratory Volume in one second (FEV-1) of 66 percent predicted, but no worse.


CONCLUSION OF LAW

The criteria for a rating of 30 percent, but no greater, for restrictive lung disease beginning March 17, 2016, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.97, Diagnostic Codes 6600, 6840-6846 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided in a September 2009 letter.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records and VA medical records have been obtained.  Also, the Veteran was provided a VA examination of his lung disease in July 2016.  This examination and its associated report were adequate.  Along with the other evidence of record, they provided sufficient information and a sound basis for a decision on the Veteran's claim.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  Moreover, in obtaining updated VA treatment records and the July 2016 VA examination report, the agency of original jurisdiction substantially complied with the Board's June 2016 remand instructions.  See D'Aries v. Peake, 22 Vet. App. 97, 104-106 (2008); Stegall v. West, 11 Vet. App. 268 (1998).

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  

II.  Increased Rating

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two ratings are potentially applicable, the higher rating will be assigned if the disability more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3.  Staged ratings are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's restrictive lung disease is rated under 38 C.F.R. § 4.97, Diagnostic Code (DC) 6846 for rating sarcoidosis.  Under DC 6846, cor pulmonale, cardiac involvement with congestive heart failure, or progressive pulmonary disease with fever, night sweats, and weight loss despite treatment warrants a 100 rating.  Pulmonary involvement requiring systemic high dose (therapeutic) corticosteroids for control warrants a 60 percent rating.  Pulmonary involvement with persistent symptoms requiring chronic low dose (maintenance) or intermittent corticosteroids warrants a 30 percent rating.  Chronic hilar adenopathy or stable lung infiltrates without symptoms or physiologic impairment warrants a noncompensable (0 percent) rating.  Otherwise, such disability may be rated as active disease or residuals as chronic bronchitis (DC 6600) and extra-pulmonary involvement under specific body system involved.  38 C.F.R. § 4.97, DC 6846. 

Under both DC 6600 for chronic bronchitis and the General Rating Formula for Restrictive Lung Disease (DCs 6840 through 6845),  Forced Expiratory Volume in one second (FEV-1) less than 40 percent of predicted value, or; the ratio of Forced Expiratory Volume in one second to Forced Vital Capacity (FEV-1/FVC) less than 40 percent, or; Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) less than 40-percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or; cor pulmonale (right heart failure), or; right ventricular hypertrophy, or; pulmonary hypertension (shown by Echo or cardiac catheterization), or; episode(s) of acute respiratory failure, or; requires outpatient oxygen therapy warrants a 100 percent rating.  FEV-1 of 40- to 55-percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) of 40- to 55-percent predicted, or; maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit) warrants a 60 percent rating.  FEV-1 of 56- to 70-percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; DLCO (SB) 56- to 65-percent predicted warrants a 30 percent rating.  FEV-1 of 71- to 80-percent predicted, or; FEV-1/FVC of 71 to 80 percent, or; DLCO (SB) 66- to 80-percent predicted.  38 C.F.R. § 4.97.

Ratings under DCs 6600 through 6817 and 6822 through 6847 will not be combined with each other.  Where there is lung or pleural involvement, ratings under DCs 6819 and 6820 will not be combined with each other or with DCs 6600 through 6817 or 6822 through 6847.  A single rating will be assigned under the diagnostic code which reflects the predominant disability with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.96(a).  

Post-bronchodilator studies are required when pulmonary function tests (PFT's) are done for disability evaluation purposes except when the results of pre-bronchodilator pulmonary function tests are normal or when the examiner determines that post-bronchodilator studies should not be done and states why.  When evaluating based on PFT's, post-bronchodilator results are used in applying the evaluation criteria in the rating schedule unless the post-bronchodilator results are poorer than the pre-bronchodilator results.  In those cases, the pre-bronchodilator values are used for rating purposes.  When there is a disparity between the results of different PFT's (FEV-1, FVC, etc.), so that the level of evaluation would differ depending on which test result is used, the test result that the examiner states most accurately reflects the level of disability is to be used.  38 C.F.R. § 4.96(d)(4)-(6).  

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

During his March 17, 2016, Board hearing, the Veteran testified that he felt that his disability had worsened since his most recent March 2010 VA examination.  He testified that he had increased shortness of breath and difficulty breathing, especially with activity such as using stairs.  March 2016 spirometry results revealed an assessment of no significant airflow obstruction with no significant improvement post-bronchodilators, and lung volumes normal. 

On July 2016 VA examination, the Veteran reported being diagnosed with sarcoidosis in 1983 while in the service, having had no treatment since that time, but getting short of breath with exertion and occasional chest pain.  It was noted that his condition did not require use of oral bronchodilators, antibiotics, or any other medication, and there were, on examination, no findings or symptoms of any type due to sarcoidosis.  PFTs revealed pre-bronchodilator results of FVC of 68.9; FEV-1 of 66 percent predicted; FEV-1/FVC of 77 percent; and DLCO (SB) of 87.9 percent predicted.  Post-bronchodilator testing was not performed as the Veteran refused it, stating that it had made him nauseated during March 2016 testing; and as there was no change in values after bronchodilator during such March 2016 testing.  When asked what test result most accurately reflected the Veteran's level of disability based on the condition being evaluated, the examiner responded that it was FVC percent predicted.  There were no other significant findings, and the examiner opined that the Veteran's respiratory condition would not impact his ability to work.  

In light of the evidence, and resolving reasonable doubt in the Veteran's favor, a rating of 30 percent, but no greater, for restrictive lung disease beginning to March 17, 2016, is warranted.  July 2016 PFTs revealed a  FEV-1 of 66 percent predicted; FEV-1 of 56- to 70-percent predicted warrants a 30 percent rating under DC 6600.  In this regard the Board notes that when asked what test result most accurately reflected the Veteran's level of disability based on the condition being evaluated, the examiner responded that it was FVC percent predicted; however, the PFT finding of "FVC percent predicted" is not a rating criterion by itself under the pertinent diagnostic code of 6600 and the General Rating Formula for Restrictive Lung Disease.  While this makes the examination report and opinion technically inadequate, rather than compound the Veteran's appeal with additional delay the Board herein assigns the next higher rating of 30 percent.  Also, while the July 2016 PFTs were performed pre-bronchodilator, the examiner determined that post-bronchodilator studies would not be done for reasons including that there had been no change in values after bronchodilator in PFTs a few months earlier.

The Veteran's PFTs did not reveal results of the severity of FEV-1 of 40- to 55-percent predicted, FEV-1/FVC of 40 to 55 percent, or DLCO (SB) of 40- to 55-percent predicted, and no other symptomatology warranting a higher rating for chronic bronchitis or restrictive lung disease was shown.  Also, pulmonary involvement with persistent symptoms requiring systemic high dose (therapeutic) corticosteroids, or the other criteria for a higher rating for sarcoidosis, was not shown.  Thus, a rating in excess of 30 percent under DCs 6600 or 6846 or the General Rating Formula for Restrictive Lung Disease is not warranted.  Moreover, the Veteran's asserted lung symptomatology such as shortness of breath, especially with exertion and activity such as using stairs, is lack of pulmonary function adequately contemplated in the criteria for a 30 percent rating under DC 6600.  

Accordingly, a rating of 30 percent, but no greater, for restrictive lung disease beginning March 17, 2016, is warranted, and there is no basis for any staged rating.


ORDER

A rating of 30 percent, but no greater, for restrictive lung disease beginning March 17, 2016, is granted, subject to the laws and regulations controlling the award of monetary benefits.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


